UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6304



THEODORE THOMAS WAGNER,

                                              Plaintiff - Appellant,

          versus


STAN BURTT, Warden Leiber CI; MRS. L. CARYTON,
Inmate    Grievance    LCI;   MRS.    WATFORD,
Classification LCI all in their individual and
official capacities; MR. CSEAR, Classification
Sup LCI; JONATHAN E. OZMINT, Director SCDC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (3:05-cv-00372-GRA)


Submitted: July 20, 2006                       Decided: July 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore Thomas Wagner, Appellant Pro Se.            Nikole Deanna
Haltiwanger, RILEY, POPE & LANEY, L.L.C., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Theodore Thomas Wagner, a South Carolina state prisoner,

appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2000) complaint in which he claims that his constitutional rights

were violated by exposure to second-hand, environmental tobacco

smoke.   We have reviewed the record and find that Wagner failed to

establish that he was entitled to relief. Helling v. McKinney, 509

U.S. 25, 33-35 (1993) (providing standard). Accordingly, we affirm

for the reasons stated by the district court.   Wagner v. Burtt, No.

3:05-cv-00372-GRA (D.S.C. Jan. 13, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 2 -